Sergeant, J.
— The court below were right in rejecting the evidence offered by the defendant. Nothing appears in it by which the plaintiff could sustain his allegation of a lien on the land, which, to be valid, must appear in writing, and usually by matter of record, and cannot be established merely by parol evidence of the understanding of parties. No such reservation appears by the original deed to Caspar Chronister, as it was not produced, and the presumption is, it was conformable to the articles of agreement, which stipulated that a clear deed should be given at the time the hand money was paid, and bonds should be given for the yearly gales,
i The next item of evidence is the return of sale of the land by the sheriff, as the property of Caspar Chronister, for $700, subject to a lien, not specifying what; and the sheriff’s deed itself is without any allá*459sion even to this, and conveys the property merely as Caspar Chronister held it. The next sale to J. & K. Albert, is by articles of agreement, for $1000, to convey the same title that Wert had, $400 to be paid in money, and bond given for the $600, and the deed is so made subject to all legal claims on said bond. If the lien claimed then is to be established at all, it must be by parol evidence showing the understanding and verbal admissions of the parties at different times, a mode of substantiating a lien on land which the policy and principles of our laws forbid.
This case cannot be distinguished in principle from those of Umbhauer v. Aulenbaugh, 8 Watts, 48, and 3 Watts & Serg. 259; Modes Appeal, 6 Watts & Serg. 280; Koufelt v. Bower, 7 Serg. & Rawle, 64, and Bear v. Whistler, 7 Watts, 144, and various others, in which the law of Pennsylvania on this subject has been discussed and determined.
Judgment affirmed.